DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims (1-8)(21-22) are drawn to “ A system for monitoring loading of cargo onto a transport vehicle, comprising: a wireless tracking tag attached to a logistic container containing the cargo, the wireless tracking tag associated with a tracking identifier that uniquely identifies the wireless tracking tag; and a wireless monitoring device positioned to monitor a cargo hold of the transport vehicle, the wireless monitoring device comprising: a wireless communications interface; a processor; and a memory communicatively coupled with the processor and storing: a device identifier that uniquely identifies the wireless monitoring device; a manifest including tracking identifiers corresponding to wireless tracking tags attached to logistic containers expected to be loaded onto the transport vehicle; and firmware having machine-readable instructions that, when executed by the processor, cause the processor to: receive, using the wireless communication interface, the tracking identifier from the wireless tracking tag; and identify a discrepancy when the tracking identifier is not listed in the manifest.” classified in G06K7/10445.
	II.	Claims 9-20 are drawn to “ A wireless tracking tag, comprising: a battery; an Automatic Dependent Surveillance - Broadcast (ADS-B) out receiver implementing a first wireless communication protocol; a processor; and memory storing machine-readable instructions that, when executed by the processor, cause the processor to: control the ADS-B out receiver to (a) receive a first ADS-B out signal transmitted by a first transport vehicle, (b) receive a second ADS-B out signal transmitted by a second transport vehicle, different from the first transport vehicle, and (c) receive a third ADS-B out signal transmitted by a third transport vehicle, different from both the first transport vehicle and the second transport vehicle; and  classified in H04B17/318.

2.	Restriction for the examination purposes as indicated is proper because all these invention listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a). the inventions have acquired a separate status in the art in view of their different classification;
(b). the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c). the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search quires);
(d). the prior art applicable to one invention would not likely be applicable to another invention;
(e). the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

4.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687